UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6122



ROBERT M. LANCE,

                                           Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:04-cv-02247-DCN)


Submitted: May 18, 2006                        Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert M. Lance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert   M.    Lance    appeals    the    district    court’s   order

accepting the recommendation of the magistrate judge and dismissing

Lance’s 28 U.S.C. § 2241 (2000) petition.                   On appeal, the sole

issue    raised    by   Lance     is    that     the    magistrate   judge     lacked

jurisdiction to adjudicate his action.*                 This claim fails because

the magistrate judge had jurisdiction to make a recommendation to

the district court.          See 28 U.S.C. § 636(b) (2000); Fed. R. Civ. P.

72(b).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions      are     adequately    presented     in   the

materials      before    the    court    and     argument    would   not    aid   the

decisional process.



                                                                           DISMISSED




     *
      We limit our review to the issues presented in the informal
brief. 4th Cir. R. 34(b).

                                        - 2 -